Citation Nr: 0334824	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for mental 
disability, currently claimed as post-traumatic stress 
disorder (PTSD) and major depressive disorder



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had Army active service from May 1968 to 
February 1970.  He served in Vietnam during the period 
February 1969 to February 1970.  He subsequently reenlisted 
in the Army in January 1971, but received an other than 
honorable discharge in September 1972.

Service connection for an acquired psychiatric disorder was 
denied by determination of the Huntington, West Virginia, RO 
in 1992.  While a notice of disagreement had been submitted, 
there was no timely substantive appeal filed.  As such, this 
rating is final.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that denied service 
connection for PTSD and for major depression with sleep loss.  
There is some confusion as to the legal basis.  A rating 
decision held that part of the claim was reopened.  The 
Statement of the Case, however was done on the basis of 
failure to reopen the claim.  This appears to be the correct 
basis, and as such, the Board has characterized this matter 
on the title page.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a VA claim.  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326). 

This change in the law was generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  Since the instant 
claim was filed in April 2001, the Board will apply the VCAA 
to this claim.  

In a June 2001 letter, RO informed appellant of the 
provisions of the VCAA.  The letter provided appellant with 
specific information on how to substantiate a claim for PTSD.  
The letter also explained what information VA is obtaining, 
including advising appellant that an examination at VA 
Medical Center would be arranged at a future date, and 
explained the specific information still needed from 
appellant.  RO sent appellant a follow-up letter in August 
2001 notifying him of the information on hand as of that 
time, and of the projected timeframe for decision.   RO 
issued the rating decision in August 2001, and RO sent 
appellant a Statement of the Case the same month detailing 
exactly why the claim was denied.  The Board is accordingly 
satisfied that the RO has complied with the notification 
requirements of VCAA, and the implementing regulations, in 
regard to the issue of service connection for PTSD
  
The VCAA also heightens VA's duty to assist claimants in the 
development of a claim.  RO obtained the appellant's service 
personnel records and service medical records, as well as VA 
medical and psychiatric records.  Appellant was also accorded 
a VA medical examination specifically to assist him in 
substantiating his claim for PTSD.  RO attempted on several 
occasions to contact other veterans who could corroborate 
appellant's claimed combat service, but were unable to do so 
because appellant could not furnish any names.  Neither the 
appellant nor his representative has identified any 
additional information or evidence that could be obtained to 
substantiate the claim.  However, the Board notes that 
appellant has identified his unit in Vietnam (A Company, 1st 
Supply and Transport Battalion, First Infantry Division, III 
Corps) and his alleged stressors in Vietnam (perimeter 
fighting during the Tet Offensive, convoy ambushes between 
Lai Khe and Dian throughout 1969, and alleged wound received 
while on perimeter guard in June/July 1969 in the vicinity of 
Lai Khe or Dian) with sufficient specificity that the RO 
should be able to obtain a unit history that may corroborate 
the alleged stressors.   Requesting a claimant's unit history 
is a reasonable effort by an RO to assist in the development 
of a claim, but there is no indication in the file that RO 
has asked the U.S. Armed Services Center for the Research of 
Unit Records (USASCRUR) to provide this information.  
Verification of this material could provide new and material 
evidence.  Since these are government records, the VA should 
make an attempt to obtain the records.

As noted supra, the VCAA redefines the obligations of VA with 
respect to the duty to assist, and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a VA claim.  

In the instant case, appellant submitted a claim for service 
connection of PTSD in April 2001 and a supplemental Statement 
in Support of Claim, claiming both PTSD and "depression and 
lack of sleep," in May 2001.  RO's VCAA letter to appellant 
in June 2001 discussed only the claim for PTSD, and it 
appears that appellant never received effective VCAA 
notification of the evidence that would be required to 
substantiate his claim for major depressive disorder.  As the 
case otherwise needs development, more specific notice is to 
be given, and the issues associated as noted on the claims 
folder.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for major depressive disorder 
have been satisfied in accordance with 
the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  If it is 
indicated that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.

2.  RO should ask USASCRUR or other 
appropriate organization to provide the 
unit history of A Company, 1st Supply 
and Transport Battalion, First Infantry 
Division, III Corps, U.S. Army Vietnam, 
during the period February 1969 through 
February 1970, and on receipt thereof 
should review the history to determine 
whether appellant's alleged in-service 
stressors can be verified.

3.  If stressors are verified, or new 
and material evidence is otherwise 
submitted after RO review, the RO 
should arrange an appropriate VA 
psychiatric examination to express an 
opinion as to whether appellant 
currently has an acquired psychiatric 
disorder, and, if so, the degree of 
probability that the condition is 
related to appellant's military 
service.  If readjudication results in 
a determination that there is no new 
and material evidence received, an 
examination is not required unless 
otherwise indicated.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



